Hutcheson, Justice.
This is the second appearance of this case. In Mack v. State, 185 Ga. 415 (195 S. E. 179), this court reversed the judgment because of the court’s omission to instruct the jury on the law of voluntary manslaughter and of justifiable homicide. It was decided also that under the evidence a charge on the subject of conspiracy was authorized. The companion case of Perry v. State, 185 Ga. 408 (195 S. E. 175), was again considered by this court, and in the decision rendered to-day (post, 587), we hold that there was sufficient evidence to sustain Perry’s conviction. Perry and Mack were jointly indicted for the same homicide. In the previous reports of the two cases the material portions of the testimony were set forth. The testimony in both cases was practically the same, except that it tended to show that Perry actually gave the mortal blow. There was no material difference in the proof submitted to the jury in the first trials and on their second arraignment. The evidence in the instant case was sufficient to support the verdict. The jury were authorized to find that there was a conspiracy between Perry and Mack to murder Helton, and that he died as a result of the wounds unlawfully inflicted upon him by Perry in the presence of Mack.

Judgment affirmed.


All the Justices concur.